IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40205
                         Summary Calendar



RONALD D. WILSON,

                                            Plaintiff-Appellant,

versus

STATE OF TEXAS; TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION; T. WEST, Warden;
C. S. STAPLES, Assistant Warden; JOHN YOUNG;
JOHN PORTER, Lieutenant; JOHN COLLINS, Sergeant;
T. PORTER; GEORGE EDWARDS; JOHN DOE, III, also
known as Fast Black; UNKNOWN PERSON LOCKETT;
JOSEPH TURANO, Captain; VENETRIA HATCHETT,
Lieutenant; JOHN DELGADO; JACK MANGRUM, Building
Captain; CARL PLOCK, Agent for Internal Affairs
Division; CHRISTOPHER NWENE, Building Captain;
DANNY DENMON, Prison Guard; RODNEY GRAVES; ROBERT
ASHWORTH, Prison Guard; STEPHEN DAVIS, Lieutenant;
JAMES SUTTON, Sergeant,

                                            Defendants-Appellees.

                       --------------------
          Appeals from the United States District Court
                for the Eastern District of Texas
                       USDC No. 1:95-CV-999
                       --------------------

                          August 20, 1999

Before SMITH, BARKSDALE, and WIENER, Circuit Judges.

PER CURIAM:*




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40205
                                -2-

     Ronald D. Wilson, Texas prisoner # 340757, appeals the

district court’s dismissal of his civil rights complaint pursuant



to FED. R. CIV. P. 41(b) for failure to comply with a court order.

He argues that the magistrate judge’s request for a ten-page

statement of his constitutional claims was unnecessary because

the case had already been set for trial.

     A district court may sua sponte dismiss an action for

failure to prosecute or to comply with any court order.    FED.

R. CIV. P. 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127 (5th

Cir. 1988).   However, because reprosecution of some of Wilson’s

claims would be barred by the relevant statute of limitations,

the scope of the district court’s discretion to dismiss the

complaint is narrow.   See Berry v. CIGNA/RSI-CIGNA, 975 F.2d

1188, 1190-91 (5th Cir. 1992).   Such a dismissal “is appropriate

only if the failure to comply with the court order was the result

of purposeful delay or contumaciousness and the record reflects

that the district court employed lesser sanctions before

dismissing the action.”   Long v. Simmons, 77 F.3d 878, 880 (5th

Cir. 1996).

     Wilson’s appeal is without arguable merit and should be

dismissed as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983).   The magistrate judge properly ordered Wilson to

file a more definite statement, and Wilson had been warned that

failure to comply could result in sanctions.   Given Wilson’s past

ability to file numerous statements and motions, his failure to
                            No. 98-40205
                                 -3-

file the statement can be taken as contumaciousness or an attempt

to secure a delay.

     This dismissal of a frivolous appeal constitutes one strike

against him for purposes of 28 U.S.C. § 1915(g).     See Adepegba v.

Hammons, 103 F.3d 383, 388 (5th Cir. 1996).     If two other

district court actions or appeals filed by Wilson are dismissed

as frivolous, he will be barred from bringing a civil action or

appeal as a prisoner proceeding in forma pauperis unless he is

under imminent danger of serious physical injury.     See § 1915(g).

Wilson should review any pending appeals to ensure that they do

not raise frivolous issues.

     Wilson is also warned that the language used throughout his

appellate briefs, which is highly abusive of the federal court

and its officials, will invite the imposition of sanctions.     To

avoid sanctions, Wilson should review his pleadings to ensure

that they do not contain language that is abusive.

     Wilson has also filed a motion for leave to file an out-of-

time reply brief.    This motion is DENIED.

     APPEAL DISMISSED AS FRIVOLOUS.    5TH CIR. R. 42.2. SANCTION

WARNING ISSUED UNDER 28 U.S.C. § 1915(g).     MOTION FOR LEAVE TO

FILE REPLY BRIEF OUT-OF-TIME DENIED.